                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

RANDY MCDONALD (#452858)
                                                                       CIVIL ACTION
VERSUS
                                                                       N0.18-743-SDD-RLB
DR. RANDY LAVESPERE, ET AL.
                                                RULING

        On or about September 9, 2019, the Plaintiff filed a Motion to Set Aside and

Reconsider Ruing1 presumably pursuant to Rule 59 of the Federal Rules of Civil

Procedure. Therein, the Plaintiff alleges that, due to a derical error on the Plaintiff's part,

the Court: failed to consider the Plaintiff's Traverse to the Magistrate's Report and

Reccomendation2 before adopting the Report and Recommendation3 and dismissing the

Plaintiff's ADA/RA claims with prejudice.

        Reconsideration of a judgment under Rule 59(e) is an "extraordinary remedy that

should be used sparingly" to correct "manifest errors or law or fact or to present newly

discovered evidence."4 "Rule 59(e) motions are not the proper vehicle for rehashing

evidence, legal theories or arguments that could have been offered or raised before the

entry of judgment."5

        In the instant matter, the Plaintiff failed to file an opposition the Defendants' Motion

for Judgment on the Pleadings.6 As such, the plaintiff failed to present his arguments




1 Rec. Doc. 50.
2 Rec. Doc. 48.
3 Rec. Doc. 46
4 In re Rodriguez, 695 F.3d 360, 371 (5th Cir. 2012).
5 Id.
6 Rec. Doc.20.
prior to the filing of the Report and Recommendation. For this reason, the plaintiff is not

entitled to relief under Rule 59(e).

       Furthermore, although as a prisoner proceeding without an attorney, the Plaintiff

has a right to liberal interpretation of his civil rights pleadings, he is also required to

present facts which support a claim as a matter of law. After reviewing the plaintiff's

Complaint, as amended, the Court determined that the plaintiff failed to state an ADA/RA

claim upon which relief could be granted. Even interpreting the Plaintiff's Complaint

liberally, the Court is confident that that plaintiff has not stated a viable ADA/RA claim.

As such, the plaintiff's Motion will be granted in part only to correct the Ruling to reflect

that the Plaintiff did file an opposition to the Report and Recommendation. Accordingly,

       IT IS HEREBY ORDERED that the Plaintiff's Motion7 is GRANTED IN PART, and

the Court's Ruling8 dated September 3, 2019 is VACATED and WITHDRAWN. A

corrected Ruling, noting the filing of the Plaintiff's objection, will be issued.

       IT IS FURTHER ORDERED that, in all other regards, the Plaintiff's Motion is

DENIED.

        Signed in Baton Rouge, Louisiana on October 29, 2019.




                                        CHIEF JUD^SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




7 Rec. Doc. 50.
8 Rec. Doc. 49.
